﻿I should like at the outset to congratulate Mr. Lusaka, on behalf of the Mauritanian delegation, on his election as President of the General Assembly at its thirty-ninth session. We are indeed proud that this lofty post is occupied by one of the sons of our struggling African continent. We are fully confident that, with his outstanding personal qualities, he will guide the work of the General Assembly with great experience and wisdom.
184.	To his predecessor, Mr. Illueca, the President of Panama, we also extend our congratulations for the excellent manner in which he guided the work of the Assembly at its thirty-eighth session.
185.	We should like to thank the Secretary-General, who discharges his enormous responsibilities with complete devotion to the Organization. It gives me pleasure, on behalf of the Mauritanian delegation, again to assure him of our renewed support for the great efforts he is exerting in order to realize the goals of the Organization and to surmount the difficulties of the current international situation.
186.	On behalf of the Islamic Republic of Mauritania, I should like to congratulate the fraternal Muslim State of Brunei Darussalam on its admission to the United Nations. We are indeed confident that it will lend its support to the cause of right, justice and peace in the world.
187.	A glance at the international scene gives little cause for optimism concerning the future of mankind. The continuing deterioration of the world economy and especially the collapse of the economies of most of the developing countries, the escalating arms race and the continuing hotbeds of tension in various parts of the world, all portend the perils that jeopardize mankind's future and threaten the destruction of the very bases of human civilization.
188.	The international economic situation is deteriorating day by day, and therefore a true dialogue aimed at arriving at acceptable solutions is now more necessary than eve- before. The economic recovery that has begun in some industrialized countries has not had a positive effect on the economies of the developing countries. With great regret, we note the absence of any constructive dialogue between the developed and the developing countries with a view to arriving at solutions to international economic problems. We had hoped that global negotiations would begin and that there would be a positive response from the industrialized countries to the desire for dialogue expressed by the Group of 77. Regardless of our dismay at the obstacles some have placed in the way of global negotiations and the injustice of present international economic relations, we are happy at the increase in voluntary contributions to UNDP. It is our hope that the improvement that has occurred in the situation of UNDP will constitute the beginning of a new era of international co-operation and an incentive that will encourage the rich countries to increase their contributions to UNDP with a view to consolidating its funding activities in the developing countries.
189.	Mauritania believes that comprehensive and radical reform of the world economic system would lead to the establishment of a new international economic order based on justice and equality and that that is the only path that will lead to progress, stability and security for all.
190.	The Sahelian countries, in addition to suffering from the international crisis and the continuing deterioration of international economic relations, are experiencing a relentless and unprecedented drought, which has destroyed all vegetation. The situation is aggravated by a continuing decline in the prices of raw materials, a reduction in international development aid and highest interest rates on foreign loans, all of which has imposed an enormous burden on the economies of those countries, placing them in an intolerable situation.
191.	With regard to the Islamic Republic of Mauritania, the advancing deserts, the decline in groundwater levels and the sparse and irregular precipitation have to a great extent reduced arable lands and destroyed vast pasturelands, wiping out more than 70 per cent of the livestock. All of this has adversely affected conditions of life in a country that used to be essentially pastoral and agricultural.
192.	We have mobilized all our limited resources to confront this natural disaster. The numerous appeals launched by the President of Mauritania, Mohamed Khouna Ould Haydalla, calling for self-reliance and support for the rural population have had a positive result in alleviating the sufferings of the victims of the devastating drought. All levels of our society, within the framework of mass guidance structures, have responded to these appeals, extending different forms of assistance and carrying out many social projects such as the drilling of wells and the building of earthen dams. Assistance in various forms from fraternal and friendly countries and international organizations, though still insufficient, has played an important and positive role in supporting our efforts in the face of this problem.
193.	Here I should like to thank all who have stood alongside us as we have confronted the lean years, years unprecedented in the history of our region. The past year has been no more fortunate than previous years. Rainfall was restricted to certain areas and came too late and was too scattered. The peasants have not been able to profit from the rainfall, and there have been serious human and material losses in the northern region of Adrar.
194.	In addition to the efforts deployed at the national level, Mauritania has in recent years, in cooperation with fraternal Sahelian countries, consolidated and developed the efforts of regional organizations working for the development and implementation of a comprehensive plan aimed at reducing the impact of drought and desertification on the population of the region.
195.	In this context, we have the activities of the Permanent Inter-State Committee on Drought Control in the Sahel, which is attempting to mobilize the financial resources needed to implement national and regional projects to combat drought in the region. I would like to pay a tribute to the important role played by the United Nations Sudano-Sahelian Office in support of such efforts.
196.	We would also like to avail ourselves of this opportunity to commend the positive results achieved by the conference held recently at Dakar, organized by the fraternal Government of Senegal, which took the form of a comprehensive diagnosis of the phenomenon of desertification and the identification of ways and means of combating it in the short, medium and long term. The Islamic Republic of Mauritania, which participated in that conference, expresses its satisfaction at the inclusion of this question on the agenda of the General Assembly. We hope that, in view of its importance, especially with regard to the future of the Sahelian region now afflicted by drought and desertification, the international community will make special efforts to implement the recommendations of that conference.
197.	There can be no doubt that efforts to confront the economic crisis now facing the African continent, and especially the fight against drought and desertification, require enormous resources that far exceed the region's potential. We should therefore like to praise the role played by the Secretary-General in mobilizing world public opinion to cope with the tragic situation now confronting most of the countries of Africa. We support the efforts of the ad hoc consultative working group established to monitor the situation in the countries afflicted and the appointment of a personal representative of the Secretary-General to co-ordinate financial and technical assistance.
198.	At a time when the world economic crisis is becoming ever more acute and hunger, disease and ignorance still prevail in most developing countries, vast sums are being squandered to develop and stockpile the means to destroy mankind. Is it not amazing that lethal weapons consume $1 trillion a year—that is, more than $2 billion a day? The arms race constitutes one of the major obstacles hindering the implementation of development programmes to serve human progress. That is why we call upon all countries, and especially the super-Powers, to enter into serious negotiations to reduce nuclear armaments with a view to achieving genuine disarmament.
199.	The international situation continues to be characterized by uncertainty and instability. Many countries and peoples continue to suffer from colonialism, expansionism and hegemony, while international peace and security continue to be hostage to super-Power rivalry and confrontation. In many parts of the world, countries and entities are engaging in aggressive activities against neighbouring States in violation of all international laws, rules and customs. Tension continues to mount and hotbeds of war continue to rage in more than one region, consuming enormous human and material resources in countries that are striving towards development and that see their efforts to build their countries hampered and thwarted.
200.	In the Middle East, international peace and security are constantly being threatened because of the intransigence of Israel and its defiance of world public opinion and of the Charter and resolutions of the United Nations and its organs, including the Security Council. Everyone is aware that for the past 37 years Israel has persisted in its aggression and expansion, occupying ever more Palestinian and other Arab territories and attempting to distort their demographic and historic structures with a view to final annexation, to such an extent that even the sacred Muslim and Christian sites in Al-Quds al- Sharif have not escaped desecration and destruction.
201.	The policy of intransigence and fait accompli jeopardizes respect for the United Nations and its credibility and thus represents a serious threat to international peace and stability. Any just and lasting solution to the Palestinian question and the problem of the Middle East must be based on recognition of the inalienable rights of the Palestinian people, including their right to self-determination, national sovereignty and the establishment of their independent State on their land under the leadership of the PLO, their sole, legitimate representative, as well as the unconditional withdrawal of Israel from all occupied Arab territories, including Al-Quds al-Shar- if.
202.	In Lebanon, we are pleased at the efforts being made by the fraternal Lebanese people and its Government to achieve reconciliation and to preserve the country's territorial integrity despite the yoke of the Israeli occupation, which affects not only Lebanese territory but extends to the repression of Lebanese national resistance. Israel has this year intentionally carried out a scheme to take possession of the waters of southern Lebanon by diverting the courses of certain rivers in the area under Israeli control to serve that country's aggressive designs in occupied Palestine. The international community must resist such pressure and remain faithful to its noble position in the face of Israeli practices in southern Lebanon.
203.	In southern Africa, the racist Pretoria regime is continuing its odious policy and intransigence with a view to consolidating racial discrimination, on the one hand, and hindering Namibia's movement towards independence, on the other. The farce of the so-called constitutional reforms does not delude the people in southern Africa, who have heroically resisted them despite campaigns of intimidation and massacres in various parts of their homeland. The malevolent intent behind such manoeuvres has been clear to the international community, which has condemned them from the very beginning. We are convinced that the policy of racial discrimination, as an unjust philosophy of Government, is not capable of partial amelioration. Any measure purporting to achieve that will represent a new challenge to the dignity of man and the freedom of peoples. Mauritania is convinced that any just and lasting solution to the South African problem will depend on the complete elimination of the policy of racial discrimination and the establishment of a democratic system based on justice and equality.
204.	With regard to the question of Namibia, the international community and, first, the countries that bear special responsibilities under the Charter of the United Nations, should seriously strive to implement the resolutions of the international organizations and put an end to the violation of international law and legitimacy.
205.	We reaffirm our full support for the struggle of the Namibian people, under the leadership of SWAPO, its sole legitimate representative, for independence, freedom and territorial integrity, in accordance with Security Council resolution 435 (1978).
206.	With regard to Chad, my country continues to make earnest efforts in the interest of the restoration of peace in that brother country. We hope that the withdrawal of foreign forces will mark the dawning of a new era of national harmony, stability and security in all parts of that African land.
207.	As for the conflict in the Gulf, the Islamic Republic of Mauritania, while deploring the continuing bloodshed and wastage of the human and material resources of the two brother peoples of Iraq and Iran, wishes to record its satisfaction at the agreement by one of the parties to the conflict to enter into peaceful negotiations. We repeat our appeal to our brothers to put an end to that destructive war, which only serves the interests of the enemies of our Islamic nation. We stress the need to prevent the conflict from spreading throughout the region and to respect the sovereignty and independence of neighbouring States.
208.	On the Afghanistan question, the Islamic Republic of Mauritania continues to urge respect for the sovereignty of that brother Islamic country and the withdrawal of foreign forces from Afghan territory.
209.	With regard to Kampuchea, the Islamic Republic of Mauritania reiterates its support for the relevant General Assembly resolutions and for the Declaration on Kampuchea, adopted by the International Conference on Kampuchea, held in New York in 1981. We reaffirm the need for the withdrawal of foreign troops from Democratic Kampuchea, respect for its territorial integrity and the cessation of foreign intervention in its internal affairs.
210.	My country is concerned about the situation in Central America and hopes that the efforts being made there will lead to peace and security in that region.
211.	Directly across our borders, the Saharan war continues between the Kingdom of Morocco and the Saharan Arab Democratic Republic. That fratricidal war drains enormous human resources, overburdens the Moroccan and Saharan peoples and jeopardizes security in the whole region. This year in particular has seen an alarming rise in tension, thus dampening the hopes that we all shared after the nineteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Addis Ababa from 6 to 12 June 1983. The historic resolution of that session not only determined the two parties to the conflict but also clearly defined the framework and measures for a just settlement of that dispute by peaceful means. As is well known, that resolution was endorsed by the Assembly at its last session.
212.	It is indeed regrettable that the efforts to give effect to that resolution have not yet borne fruit because they have come up against the refusal of one side to implement it. Those who put obstacles in the way of implementation of that resolution must bear the consequences historically of such acts, which harm the interests of the people of the region and the future peace and security of the African continent.
213.	Having contributed to the adoption of the Addis Ababa resolution, Mauritania remains convinced that direct, frank and constructive negotiations between the Kingdom of Morocco and the Saharan Arab Democratic Republic are the only way to bring about a cease-fire and practical arrangements for a comprehensive referendum to enable the people to exercise the right of self-determination free from any administrative or military pressure.
214.	Our country, which pursues a policy of open co-operation, good-neighbourliness and understanding with all the countries of the region, is determined to continue its efforts to bring about the lasting, peaceful solution of this painful conflict, thus allowing our peoples to devote their efforts to building the great Arab Maghreb. Mauritania works for such a Maghreb by participating in the laying of sound, strong foundations, for which purpose we have joined our brothers in Algeria and Tunisia in a treaty of brotherhood and understanding. The conclusion of that treaty was not dictated by transient interests at the expense of the independence of peoples and the stability of States, as is the case with certain agreements in the region. On the contrary, it fully recognizes the objective facts and truly fulfils the hopes and aspirations of the peoples.
215.	The clouds that loom large over international economic and political horizons make it essential for us to fulfil our responsibilities so as to enhance the authority of the Organization and ensure compliance with all with its decisions.
216.	Salvation lies in establishing a system of economic relations that is more just, replacing selfishness with fruitful co-operation, sterile differences with constructive dialogue, hatred and fanaticism with concord and brotherhood, in accordance with the principles on which the United Nations is based and with its high ideals and human values, so that the human community may enjoy peace, security and justice.
217.	In our view, this is the only way to fulfil our duty to future generations. Let us never forget that the annals of history will record our acts and that sooner or later history will pronounce its verdict.
